Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: refrigeration unit in claim 4 and mixing device in claim 15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5572872 A to Hlavacek (“Hlavacek”) in view of US 20100304357 A1 to Meyers et al. (“Meyers”).
Hlavacek discloses:
Regarding claim 1: 
a housing (e.g., walls of container 10); and 
a male coupling (e.g., component of pump 41 within top portion 21) configured to enter and establish a friction seal with a V coupling (e.g., opening within top portion 21 receiving pump 41) corresponding to the a V-shaped female coupling of Meyers explained herein of a container (e.g., container 10) within the housing and containing the second liquid by inserting the male coupling into the female coupling and applying a load to the male coupling (e.g., Fig. 10, col 4, ln 25-67 and col 5, ln 1-60),; 
a spout (e.g., spout of pump 41) (e.g., Fig. 10, col 4, ln 25-67 and col 5, ln 1-60); 
a top lid (e.g., top portion 21) having a conduit (e.g., conduit for the pump 41 and the tube attached to pump 41) connecting the spout to the male coupling and being pivotally attached to the housing via a hinge (e.g., hinge 22), such that upon closure of the top lid, the weight of the top lid provides the load to the male coupling for establishing the friction seal (e.g., Fig. 10, col 4, ln 25-67 and col 5, ln 1-60); and 
a pump (e.g., pump 41) adapted for causing the second liquid to be drawn in an upwards direction towards and through the V-shaped female coupling and next to the male coupling in order to next exit the container and the first liquid combined with the second liquid to be dispensed via the spout after the friction seal is established between the V- shaped female coupling and male coupling (e.g., Fig. 10, col 4, ln 25-67 and col 5, ln 1-60); 
Regarding claim 3: a heater (e.g., heat dissipation unit 16, heat conducting block 27) that can be selectively engaged to enable the apparatus to dispense the first liquid hot (e.g., Fig. 10, col 4, ln 25-67 and col 5, ln 1-60);
Regarding claim 4: a refrigeration unit (e.g., cooling device 15, heat dissipation unit 16, heat conducting block 27) that can be selectively engaged to enable the apparatus to keep the second liquid cold and dispense the first liquid cold (e.g., Fig. 10, col 4, ln 25-67 and col 5, ln 1-60); and
Regarding claim 7: the male coupling comprises a conduit configured to establish fluid communication with a well tube associated with the female coupling, at the same time the friction seal between the male coupling and the V-shaped female coupling is established, such that to allow the second liquid to flow from the container via the well tube and the conduit, to the spout of the apparatus (e.g., Fig. 10, col 4, ln 25-67 and col 5, ln 1-60).
Hlavacek does not explicitly disclose the male coupling is V-shaped, and thus configured to enter and establish a friction seal with the V-shaped female coupling (as recited in claim 1).
However, Meyers discloses:
Regarding claim 1: 
a housing (e.g., housing seen in Fig. 1, 5 and 6); and 
a male coupling (e.g., base 19) configured to enter and establish a friction seal with a V-shaped female coupling (e.g., tapered plug 8) of a container (e.g., bottle 6) within the housing and containing the second liquid by inserting the male coupling into the female coupling and applying a load to the male coupling, at least a portion of the load being provided by the weight of a portion of the apparatus (e.g., Fig. 1, 5 and 6 and para 449); 
a spout (e.g., openings seen in Fig. 1, 5 and 6) (e.g., Fig. 1, 5 and 6 and para 449); and 
wherein the male coupling is V-shaped, and thus configured to enter and establish a friction seal with the V-shaped female coupling (e.g., Fig. 1, 5 and 6 and para 449);
Regarding claim 6: the V-shaped male coupling is shaped like a funnel and thus configured to enter and establish a friction seal with the V-shaped female coupling that is also shaped like a funnel (e.g., Fig. 1, 5 and 6 and para 449); and
Regarding claim 7: the male coupling comprises a conduit (e.g., internal passage 28) configured to establish fluid communication with a well tube (e.g., tube seen at 11 in Fig. 6, tubes 4 and 12 in Fig. 4) associated with the female coupling, at the same time the friction seal between the male coupling and the V-shaped female coupling is established, such that to allow the second liquid to flow from the container via the well tube and the conduit, to the spout of the apparatus (e.g., Fig. 1 and 4-6 and para 449).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Hlavacek as suggested and taught by Meyers in order to prevent liquid leakage (e.g., Meyers: para 449).





Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hlavacek in view of Meyers and further in view of US 20030098320 A1 to Phelps et al. (“Phelps”).
Hlavacek in view of Meyers discloses substantially all of the features of the claimed invention as set forth above.
Meyers further discloses:
Regarding claim 9: the top lid has to be open such that to cause complete exit of the male coupling from the female coupling of the container in order for the container to be inserted or taken out of the chamber of the apparatus (e.g., Fig. 1 and 4-6 and para 449);
Regarding claim 10: the floor of the chamber can slide out of the chamber to allow top loading of the container onto the floor of the chamber (e.g., Fig. 1 and 4-6 and para 449); and
Regarding claim 11: a plurality of guiding fins (e.g., annular rings 9) for positioning the container into the chamber such that the male in female couplings are aligned (e.g., Fig. 1 and 4-6 and para 449).
Hlavacek in view of Meyers does not explicitly disclose a floor of the chamber is inclined to facilitate drainage of the second liquid toward the well tube (as recited in claim 8).
However, Phelps discloses:
Regarding claim 8: a chamber within the housing for housing the container, wherein a floor of the chamber is inclined to facilitate drainage of the second liquid toward the well tube (e.g., Fig. 1-3, 14, 17-19 and 25 and para 75-76, 110-121 and 123-129);
Regarding claim 9: the top lid has to be open such that to cause complete exit of the male coupling from the female coupling of the container in order for the container to be inserted or taken out of the chamber of the apparatus (e.g., Fig. 1-3, 14, 17-19 and 25 and para 75-76, 110-121 and 123-129);
Regarding claim 10: the floor of the chamber can slide out of the chamber to allow top loading of the container onto the floor of the chamber (e.g., Fig. 1-3, 14, 17-19 and 25 and para 75-76, 110-121 and 123-129); and
Regarding claim 11: a plurality of guiding fins (e.g., flanged stem 162) for positioning the container into the chamber such that the male in female couplings are aligned (e.g., Fig. 1-3, 14, 17-19 and 25 and para 75-76, 110-121 and 123-129).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Hlavacek in view of Meyers as suggested and taught by Phelps in order to provide an angle for optimal viewing purposes, to minimize the height of the housing and to minimize the footprint of the housing on the counter top (e.g., Phelps: para 25).




Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hlavacek in view of Meyers and further in view of US 20140363548 A1 to Njaastad et al. (“Njaastad”).
Hlavacek in view of Meyers discloses substantially all of the features of the claimed invention as set forth above.
Hlavacek in view of Meyers does not explicitly disclose comprising a carbon dioxide tank and a first carbon dioxide line configured to connect airtightly with a second carbon dioxide line of the container when the friction seal is established between the V-shaped female coupling of the container and the V-shaped male coupling of the apparatus (as recited in claim 12).
However, Njaastad discloses:
Regarding claim 12: a carbon dioxide tank (e.g., carbon dioxide supply 30 h) and a first carbon dioxide line configured to connect airtightly with a second carbon dioxide line of the container, wherein the recitation of when the friction seal is established between the V-shaped female coupling of the container and the V-shaped male coupling of the apparatus is addressed by Meyers (e.g., Fig. 1 and 4-6 and para 449 of Meyers) as set forth above (e.g., Fig. 1 and para 22 of Njaastad); and
Regarding claim 13: a direction valve (e.g., inlet valve 50) to control the flow of carbon dioxide from the carbon dioxide tank to a user's cup or the container (e.g., vessel 40) (e.g., Fig. 1 and para 22 of Njaastad).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Hlavacek in view of Meyers as suggested and taught by Njaastad in order to provide reliable levels of carbonation to a beverage on an individual small batch basis such that the carbonation level may be adjusted to various levels based upon the individual needs of a customer. (e.g., Njaastad: para 7).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hlavacek in view of Meyers and Njaastad and further in view of US 20100101929 A1 to Kamen et al. (“Kamen”).
Hlavacek in view of Meyers discloses substantially all of the features of the claimed invention as set forth above.
Hlavacek in view of Meyers does not explicitly disclose a flow valve (as recited in claim 14).
However, Kamen discloses:
Regarding claim 14: a flow valve (e.g., valves in Fig. 20A including drinking glass valve 216) to control the volume of the first liquid poured in the user's cup (e.g., Fig. 20A and para 323).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Hlavacek in view of Meyers and Njaastad as suggested and taught by Kamen in order to allow the water to flow to the glass and to aid the vendee in deciding whether or not the machine is functioning properly and/or aid maintenance personnel in performing diagnostic tests (e.g., Kamen: para 323).




Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hlavacek in view of Meyers and further in view of US 20110042414 A1 to Tachibana et al. (“Tachibana”).
Hlavacek in view of Meyers discloses substantially all of the features of the claimed invention as set forth above.
Hlavacek in view of Meyers does not explicitly disclose a mixing motor (as recited in claim 15).
However, Tachibana discloses:
Regarding claim 15: a selectively engageable mixing motor (e.g., stirring motor disclosed in para 42, motor for stirring propeller 29) and a shaft (e.g., shafts seen in Fig. 3) mechanically coupled with the mixing motor, the mixing motor being within the top lid, and the shaft extending from the mixing motor and extending out of the top lid, and the shaft being configured to mechanically associate with and actuate a mixing device mounted inside the container for mixing the second liquid contained by the container (e.g., Fig. 3 and para 42 and 50).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Hlavacek in view of Meyers as suggested and taught by Tachibana in order to achieve a uniform temperature of liquid in a tank (e.g., Tachibana: para 50).




Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hlavacek in view of Meyers and further in view of Kamen.
Hlavacek in view of Meyers discloses substantially all of the features of the claimed invention as set forth above.
Hlavacek in view of Meyers does not explicitly disclose a first beverage level sensor strip (as recited in claim 16) or a cup control sensor (as recited in claim 17).
However, Kamen discloses:
Regarding claim 16: a first beverage level sensor strip (e.g., a first of optical sensors 211,212,213,167,168) configured to connect with a second beverage level sensor strip (e.g., a second of optical sensors 211,212,213,167,168) of the container when the friction seal is established between the V-shaped female coupling of the container and the V-shaped male coupling of the apparatus (e.g., Fig. 20A and 20B and para 282, 286, 361, 363, 366); and
Regarding claim 17: a cup control sensor (e.g., proximity sensors 133, 134, 152) to determine if a cup was placed below the spout (e.g., Fig. 1A, 3, 4, 4A, 6-9 and para 305-307, 315-318, 323-325, 337-340, 365).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Hlavacek in view of Meyers as suggested and taught by Kamen in order to permit a fill operation and to cease filling when a maximum level is reached (e.g., Kamen: para 286 and 307).




Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view US 20060054634 A1 to Mekata (“Mekata”).
Meyers discloses:
Regarding claim 18: 
a V- shape male coupling (e.g., base 19) configured to enter and establish a friction seal with a V-shape female coupling (e.g., tapered plug 8) of a container containing the beverage, by applying a load to the V- shape male coupling after inserting it into the V-shape female coupling, at least a portion of the load being provided by the weight of a portion of the apparatus (e.g., Fig. 6 and para 449); 
wherein the friction seal comprises a first ridge (e.g., ridge of plug 8a seen in Fig. 6) around an interior surface of the V-shape female coupling, and a second ridge (e.g., ridge of base 19 seen in Fig. 6) around an exterior surface of the V-shape male coupling, the first ridge being adjacent to the second ridge when the friction seal is established (e.g., Fig. 6 and para 449).
Meyers does not explicitly disclose: the friction seal comprises a first ridge entirely around an interior surface of the V-shape female coupling, and a second ridge entirely around an exterior surface of the V-shape male coupling, the first ridge being configured to pass the second ridge upon engagement to create the friction seal, the first ridge and the second ridge being compressed between the V-shaped male and V-shaped female coupling proportionally with the weight applied to the V-shaped male coupling, the first ridge  being adjacent to the second ridge when the friction seal is established.
However, Mekata discloses:
Regarding claim 18: the friction seal comprises a first ridge (e.g., ridges of depressed groove 61) entirely around an interior surface of a female coupling  corresponding to the V-shape female coupling of Meyers, and a second ridge (e.g., ridges of annular groove 65a) entirely around an exterior surface of a male coupling corresponding to the V-shape male coupling of Meyers, the first ridge being configured 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Meyers as suggested and taught by Mekata in order to provide an attachment without using additional fasteners.






Response to Amendment
The amendment of 02/01/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks then address a previous interview and election/restriction.  The remarks then address the previous rejections under 35 U.S.C. 112 and note the amendments resolving the previous rejections under 35 U.S.C. 112.
The remarks then address the prior art rejections. The remarks address the previous 35 U.S.C. 102 rejection of claim 18 and note the amended language.  The remarks then assert that these limitation does not appear to be disclosed by Meyer.  As noted above, the amended language of claim 18 is addressed by the combination of Meyers in view of Mekata, wherein Mekata discloses the newly recited portions of claim 18 in combination with the portions of Meyers identified above.
The remarks then address the previous 35 U.S.C. 103 rejections.  The remarks note the previous rejections and the amendments to claim 1.  In particular, the remarks note that Applicant has amended Claim 1 to recite, "a spout; a top lid having a conduit connecting the spout to the male coupling and being pivotally attached to the housing via a hinge, such that upon closure of the top lid, the weight of the top lid provides the load to the male coupling for establishing the friction seal" and state that this limitation does not appear to be disclosed by Kamen, Meyer, or a combination thereof.  As noted above, the amended subject matter of claim 1 is addressed by Hlavacek.
The remarks then address dependent claims 3, 4, and 6-17.  The remarks state that they are dependent on Claim 1, and thus, because they incorporate all the limitations of the parent Claim 1, they are patentable for the same reasons given with respect to the parent claim 1 and also that these claims are even more patentable because of their respective additional limitations.  However, claim 1 as well as claims 3, 4, and 6-17 are presently rejected as set forth and explained above.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 11, 2021